The case of Summit Coal Co. v. Walker, 214 Ala. 332,107 So. 905, is properly interpreted as construing the concluding sentence of § 293, Title 26, Code 1940, as leaving much to the discretion of the trial Judge in the matter of autopsy mentioned, and the statute was re-enacted without change in this respect following such holding. Upon authority of the Walker case, supra (see also 71 C.J. 1043), the rule nisi is denied and petition dismissed.
GARDNER, C. J., and BROWN, FOSTER, LIVINGSTON, STAKELY, and SIMPSON, JJ., concur.